                                                                         USDC1 SDNY
                       Case 1:20-cv-02177-GHW Document 14 Filed 06/08/20 Page  of 1
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                     LONDON FISCHER LLP
                                                                         DOC #:
                                               59 MAIDEN LANE
                                          NEW YORK, NEW YORK I 0038
                                                                         DATE FILED: 6/8/2020

       IRVINE OFFICE

2505 MCCABE WAY, SUITE 100                              (212) 9   2-1000
                                                                                  MEMORANDUM ENDORSED
  IRVINE, CALIFORNIA 92614                         FACSIMILE: (212) 972-1030



                                                   www.LONDONF1SCHER.COM



                                                        June 5, 2020

      ViaECF

      Hon. Gregory H. Woods
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, New York 10007

              Re:       Lysa Vanible v. Kirschenbaum & Phillips, P.C. et al.
                        20-CV-2177(GHW)
                        Our File No.: 890.0000002

      Dear Judge Woods:

              I am counsel to the Defendants Kirschenbaum & Phillips, P.C. and James Scully.

               Pursuant to Rule 1.E of your Rules of Individual Practices, I am submitting this letter in connection
      with the request, upon consent, to adjourn the initial pretrial conference from June 15, 2020 to June 30th
      or such date thereafter as the Court's schedule permits. I entered my appearance on the docket as counsel
      for the Defendants yesterday and my review of the Docket indicates that there was one prior adjournment
      of this conference but did not see if this was upon the request of any party or was done by the Court itself.

              This request is made due to the fact of my recent entry into the case, the time needed to review
      with my client the material and facts pertaining to the case and to have further discussion with counsel
      for plaintiff as to any possible early resolution or a narrowing of the claims. Pursuant to the Court's order
      of yesterday's date (Docket# 12), the time of the defendants to respond to the complaint is presently set
      for June 19th•

                                                    Respectfully yours,




  Application granted. The initial pretrial conference scheduled for June 15, 2020 is adjourned to July 6, 2020 at 4 p.m. The
  conference will be held telephonically. The parties are directed to consult the Court’s Emergency Rules in Light of COVID-19 for
  dial-in information. The parties are also specifically directed to comply with Emergency Rule 2.C.

  SO ORDERED.                                                                  _____________________________________
                                                                                     GREGORY H. WOODS
  Dated: June 7, 2020                                                               United States District Judge
